DETAILED ACTION
This action is responsive to the following communication: The Amendment filed on 06/01/2022.
In the instant application, claims 1 and 11 are amended independent claims; claims 1-20 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11003324 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and a computing apparatus for providing source evidence with respect to information that is usable for supporting values enter by a user in text fields. The method includes: displaying, on a screen, a plurality of fields that relate to a transaction, receiving, from a user, a first user input that corresponds to a first field from among the plurality of fields, prompt the user to provide source evidence that relates to the received first user input.
Independent claims 1 and 11 when considered as a whole, are allowable over the prior art of record.  
The closest prior arts, can be found: Dent (US 2013/0151989) teaches an electronic computing device configured to act as a text-entry device and a cursor control device for a second device. The first device includes a touch-sensitive display capable of receiving text inputs and cursor inputs for controlling operations performed on the second device which is communicatively coupled to the first device. The first device can be configured such that selection of a field displayed by the second device can cause information such as text from a focus field to be displayed by the first device. The second device can be configured to send information pertaining to the focus field to the first device. The information can include a warning that the maximum length of input for the focus field has been, or is about to be, exceed.   Greystoke (US 2015/0242930) teaches a method for providing purchase options that includes determining a reliability associated with the feedback and communicating data related to the feedback and the reliability to a yield management system and to at least one supplier. Cotgreave (US 2008/0270425) teaches a method for providing a social networking service, allowing members to view other member’s profiles, allowing members to send each other messages, and automatically matching members or suggesting matches according to their profiles. Members may upload photographs of themselves as part of their profile and facial recognition software is used to automatically match members or to suggest matches to members.   
However Dent, Greystoke and Cotgreave do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1 and 10. For example, the prior arts do not teach of suggest the steps of “displaying, on a screen, a plurality of fields that relate to the transaction; receiving, from a user, a first user input that corresponds to a first field from among the plurality of fields; prompting the user to provide source evidence that relates to the received first user input and displaying a list of documents included in a document library database based on the received first user input; receiving a second user input that corresponds to a first document selected by the user; displaying a content of the first document; receiving a third user input that corresponds to a creation of a screenshot of a portion of the displayed content of the first document; and automatically linking, in response to the receiving of the third user input, the screenshot to the first field.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174